DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to the amendment filed 12/02/2020
Claims 1, 6 and 10 have been amended
Claims 1-11 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 7, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diebel (US 8,457,701) in view of Cui (US 2011/0043086).

1: Diebel discloses a protective case for an electronic device, the protective case comprising:

a main housing 100;

the main housing shaped to receive the electronic device, said electronic device including a switch (fig. 1);

the main housing including a slot 230 formed therein proximate the switch of the electronic device when the electronic device is positioned in the main housing (fig. 1).

Diebel fails to disclose a toggle. a toggle 100 rotatively positioned within the slot, the toggle including a pair of raised contact portions 153 arranged such that the switch is positioned between the raised contact portions and is actuable by rotation of the toggle to move one of the pair of raised contact portions into contact with the switch and move the switch [0013-0015]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the casing of Diebel to include the toggle switch of Cui in order to assist the user in locking the casing against the electronic device.

It is noted that the electronic device has not been positively claimed and is given little patentable weight.

2: Diebel discloses the claimed invention as applied to claims 1 but fails to disclose a toggle switch. Cui teaches the protective case for an electronic device of claim 1 wherein the 

3: Diebel discloses the claimed invention as applied to claims 1 but fails to disclose a toggle switch. Cui teaches the protective case for an electronic device of claim 1 wherein the pair of raised contact portions 153 are positioned within the main housing, the toggle including a shaft 13 extending from the pair of raised contact portions and passing through the slot (fig. 1 and 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the casing of Diebel to include the toggle switch of Cui in order to assist the user in locking the casing against the electronic device.

6, 10: Diebel discloses a protective case for an electronic device, the protective case comprising:

a main housing 100;

the main housing shaped to receive the electronic device, said electronic device including a switch (fig. 1);

the main housing including a slot 230 formed therein proximate the switch of the electronic device when the electronic device is positioned in the main housing;

the main housing including a slot formed therein proximate the switch of the electronic device when the electronic devices is positioned in the main housing and a toggle rotatively positioned within the slot (fig. 1). 

Diebel fails to disclose a toggle. Cui teaches a toggle rotatively positioned the main housing shaped to receive the electronic device, said electronic device including a switch [0013-0015];



7:  Diebel discloses the claimed invention as applied to claims 1 but fails to disclose a toggle switch. Cui teaches the protective case for an electronic device of claim 1 wherein the pair of raised contact portions 153 are positioned within the main housing, the toggle including a shaft 13 extending from the pair of raised contact portions and passing through the slot (fig. 1 and 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the casing of Diebel to include the toggle switch of Cui in order to assist the user in locking the casing against the electronic device.

11: Diebel discloses the claimed invention as applied to claims 1 but fails to disclose a toggle switch. Cui teaches the protective case for an electronic device of claim 1 wherein the toggle includes a circular body having the pair of raised contact portions formed on a lower surface (fig. 3). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the casing of Diebel to include the toggle switch of Cui in order to assist the user in locking the casing against the electronic device.

Claims 5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diebel (US 8,457,701) in view of Cui (US 2011/0043086).

5, 9: Diebel in view of Cui discloses the claimed invention as applied to claim 1 but fails to disclose a toggle having a button. Shimamura teaches the protective case for an electronic device of claim 7 wherein the toggle (4a, 4b) includes a button 4 attached to the shaft 4a on an .


Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RAVEN COLLINS/Examiner, Art Unit 3735             

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735